UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4522


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JESUS CHAIDEZ-MEZA,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, Senior District Judge. (1:19-cr-00165-RDB-1)


Submitted: July 29, 2021                                          Decided: August 12, 2021


Before GREGORY, Chief Judge, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc Gregory Hall, LAW OFFICES OF MARC G. HALL, P.C., Greenbelt, Maryland, for
Appellant. Jonathan F. Lenzner, Acting United States Attorney, Jeffrey J. Izant, Assistant
United States Attorney, James G. Warwick, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jesus Chaidez-Meza appeals his conviction and the 144-month sentence imposed

for conspiracy to distribute and possess with intent to distribute five kilograms or more of

cocaine, in violation of 21 U.S.C. § 846. Chaidez-Meza’s conviction and sentence resulted

after a jury convicted him for his involvement in a Mexican drug trafficking organization

that, between September 2016 and February 2017, transported large quantities of cocaine

from Los Angeles to Baltimore. On appeal, Chaidez-Meza asserts that the district court

erred when it denied his motion to suppress his post-arrest statement to federal law

enforcement agents because he never waived his right to counsel and was overborne by the

agents’ interview tactics. Chaidez-Meza also asserts that the district court erroneously

instructed the jury regarding acts done or statements made in furtherance of the conspiracy

because, according to Chaidez-Meza, the instruction was used to justify the admission of

evidence that was outside the parameters of the conspiracy with which he was charged and,

thus, should not have been admitted. Finding no error, we affirm.

       In “reviewing a district court’s ruling on a motion to suppress, this [c]ourt reviews

conclusions of law de novo and underlying factual findings for clear error. If, as here, the

district court denied the motion to suppress, [we] construe[] the evidence in the light most

favorable to the government.” United States v. Fall, 955 F.3d 363, 369-70 (4th Cir.)

(internal citations, quotation marks, and brackets omitted), cert. denied, 141 S. Ct. 310

(2020). While Chaidez-Meza asserts that the district court erred when it determined that




                                             2
he waived his Miranda * rights, a valid waiver “need not be explicit” and “may be inferred

from all of the circumstances.” United States v. Hicks, 748 F.2d 854, 859 (4th Cir. 1984);

see United States v. Cardwell, 433 F.3d 378, 389-90 (4th Cir. 2005) (“Because [defendant]

had been fully informed and indicated his understanding of his Miranda rights, his

willingness to answer [the agent’s] question is as clear an indicia of his implied waiver of

his right to remain silent as we can imagine.”).

       We find that the district court correctly determined that the circumstances

surrounding the agents’ questioning of Chaidez-Meza readily permit such an inference

here. After advising Chaidez-Meza of his Miranda rights, agents asked Chaidez-Meza if

he understood his rights and Chaidez-Meza explicitly responded in the affirmative.

Chaidez-Meza then proceeded to respond to the agents’ questions for nearly two hours and

at no point during the interview did Chaidez-Meza ask that the questioning cease or

indicate that he wished to have an attorney present. These facts are “clear . . . indicia of

[Chaidez-Meza’s] implied waiver of his right to remain silent.” Cardwell, 433 F.3d at 389-

90.

       We reject Chaidez-Meza’s argument that his post-arrest statement should have been

suppressed as involuntary. There is no “doubt that oppressive custodial conditions can

vitiate the voluntariness of a confession.” Id. at 389 n.4. For a statement to be involuntary,

however, it must be “extracted by . . . threats or violence,” or “obtained by . . . direct or

implied promises, however slight, or by the exertion of . . . improper influence.” United


       *
           Miranda v. Arizona, 384 U.S. 436, 444 (1966).

                                              3
States v. Braxton, 112 F.3d 777, 780 (4th Cir. 1997) (en banc) (brackets and internal

quotation marks omitted). “The mere existence of threats, violence, implied promises,

improper influence, or other coercive police activity, however, does not automatically

render a confession involuntary.” Id.

       Rather, “[t]he test for determining whether a statement is involuntary under the Due

Process Clause is whether the defendant’s will has been overborne or his capacity for self-

determination critically impaired because of coercive police conduct.” United States v.

Cristobal, 293 F.3d 134, 140 (4th Cir. 2002) (internal quotation marks and citations

omitted). “To determine whether a defendant’s will has been overborne or his capacity for

self determination critically impaired, courts must consider the totality of the

circumstances, including the characteristics of the defendant, the setting of the interview,

and the details of the interrogation.” Id. (internal quotation marks omitted). “Though an

appellate court must make an independent determination on the issue of voluntariness, the

district court’s findings of fact on the circumstances surrounding the confession are to be

accepted unless clearly erroneous.” Id. We have reviewed the record and agree with the

district court that the record contains no indicia that Chaidez-Meza’s will was overborne

or that his capacity for self-determination was critically impaired during the agents’

questioning.

       We also reject Chaidez-Meza’s arguments regarding the district court’s decision to

admit evidence of, or to instruct the jury regarding, acts done by others in furtherance of

the conspiracy with which Chaidez-Meza was charged. Because Chaidez-Meza failed to

object to the introduction of evidence pertaining to events that post-dated his departure

                                             4
from Maryland, we review this assignment of error for plain error. See United States v.

Olano, 507 U.S. 725, 731 (1993). To establish plain error, Chaidez-Meza “must show (1)

that the court erred, (2) that the error is clear and obvious, and (3) that the error affected

his substantial rights, meaning that it affected the outcome of the district court

proceedings.” United States v. Muslim, 944 F.3d 154, 163 (4th Cir. 2019) (internal

quotation marks omitted). Even if Chaidez-Meza can meet this test, however, “we retain

discretion whether to recognize the error and will deny relief unless the district court’s error

seriously affects the fairness, integrity or public reputation of judicial proceedings.” Id.

(internal quotation marks omitted). Chaidez-Meza has failed to establish plain error by the

district court.

         First, we find that the evidence, which included conduct by Chaidez-Meza himself

and followed the charged time period by only a couple of months, was admissible because

it was “necessary to complete the story of the crime (on) trial.” United States v. Kennedy,

32 F.3d 876, 885 (4th Cir. 1994); see United States v. Brizuela, 962 F.3d 784, 795 (4th Cir.

2020) (“[F]or evidence of uncharged conduct to be admissible to ‘complete the story’ of a

charged offense, the evidence must be probative of an integral component of the crime on

trial or provide information without which the factfinder would have an incomplete or

inaccurate view of other evidence or of the story of the crime itself.”). We conclude that

the challenged evidence also was admissible because “it arose out of the same series of

transactions as the charged offense.” Kennedy, 32 F.3d at 885 (internal quotation marks

and ellipses omitted). Accordingly, we discern no error, let alone plain error, by the district

court.

                                               5
       To the extent Chaidez-Meza asserts that he withdrew from the conspiracy when he

left Maryland in December 2016, Chaidez-Meza never raised a withdrawal defense in the

district court, nor did he request a withdrawal instruction. Thus, as this court held in United

States v. Cornell, “[t]he jury . . . properly considered evidence related to the conspiracy up

to its conclusion in determining its verdict as to [Chaidez-Meza].” 780 F.3d 616, 632 (4th

Cir. 2015). In any event, while Chaidez-Meza bore the burden to prove withdrawal from

the conspiracy, see Smith v. United States, 568 U.S. 106, 109-12 (2013), he presented no

such evidence in the district court and fails to identify any such evidence on appeal. We

reject Chaidez-Meza’s suggestion that his mere relocation to California evidenced an

affirmative disavowal of the conspiracy for which he was convicted. See United States v.

Wooten, 688 F.2d 941, 946-47 & n.5 (4th Cir. 1982) (to establish the withdrawal

affirmative defense, a defendant must take “action inconsistent with [his] continued

participation in the criminal undertaking” and such affirmative act must be “communicated

in a manner reasonably calculated to reach co-conspirators” (internal quotation marks and

parenthetical omitted)).

       Because Chaidez-Meza properly objected to the jury instruction regarding acts done

by others in furtherance of the conspiracy, we review the “district court’s decision to give

[the] jury instruction for abuse of discretion” and “whether [the] jury instruction incorrectly

stated the law de novo.” United States v. Miltier, 882 F.3d 81, 89 (4th Cir. 2018). When

a jury instruction is challenged on appeal, “the key issue is whether, taken as a whole, the

instruction fairly states the controlling law.” United States v. Savage, 885 F.3d 212, 222-

23 (4th Cir. 2018) (internal quotation marks omitted). Thus, we “must determine whether

                                              6
the instructions construed as a whole, and in light of the whole record, adequately informed

the jury of the controlling legal principles without misleading or confusing the jury to the

prejudice of the objecting party.” Miltier, 882 F.3d at 89 (internal quotation marks

omitted). “Even if a jury was erroneously instructed, however, we will not set aside a

resulting verdict unless the erroneous instruction seriously prejudiced the challenging

party’s case.” Id. (internal quotation marks omitted).

       While Chaidez-Meza concedes that the challenged jury instruction was a correct

statement of the law, he asserts on appeal that the instruction was misapplied in this case

and that the district court’s error of admitting evidence of events that post-dated his

December 2016 departure from Maryland compounded the error. Because the district court

committed no error when it allowed the Government to present the jury with evidence of

activities that occurred after Chaidez-Meza left Maryland, however, see supra, the district

court was fully justified in instructing the jury regarding whether those activities could be

attributed to Chaidez-Meza. See United States v. Moye, 454 F.3d 390, 398 (4th Cir. 2006)

(recognizing that it is within a district court’s discretion to give a jury instruction “where

there [is] an evidentiary basis to support the instruction”). Insofar as Chaidez-Meza

contends that the instruction was inappropriate because the February 2017 conduct by his

coconspirators was not actually in furtherance of, or committed during, the particular

conspiracy Chaidez-Meza joined, we find that the district court’s instruction “was

sufficiently precise to instruct the jury in [Chaidez-Meza’s] theory of defense.” See United

States v. Heater, 63 F.3d 311, 326 (4th Cir. 1995) (internal quotation marks omitted).

Accordingly, we find that the district court committed no error when it instructed the jury

                                              7
regarding its consideration of acts done by others in furtherance of the conspiracy for which

Chaidez-Meza was charged.

       We therefore affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             8